Order entered November 27, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01412-CV

                                 WHOA USA, INC., Appellant

                                                V.

                            REGAN PROPERTIES, LLC, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-04211-2011

                                            ORDER
       We GRANT appellee’s November 8, 2013 unopposed motion for an extension of time to

file a notice of cross-appeal. The notice of cross-appeal filed by appellee on November 8, 2013

is deemed timely filed for jurisdictional purposes.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE